Detailed Action
Examiner Comments
In response to applicant’s arguments regarding the 112(b) rejection and 112(f) interpretation of the claim phrase positioning portion the 112(B) rejection is withdrawn.  Examiner agrees that figure 7 and [0051]-[0062] provide sufficient structure of the positioning portion specifically a U-shaped wall.  Yet the underlying position that positioning portion triggers 112(f) is maintained.
Although the claim does not use the word “means,” the term positioning portion is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The MPEP lays out a three part test for determining if 112(f) should be invoked.  See MPEP 2181.  (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  While the absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
In this case, the term portion is a generic placeholder whose sole purpose is merely to denote a structure that performs a function.  The term portion is a generic placeholder that meets element (A) in the test above.  Next, the term portion is modified by an intended use.  Specifically, positioning something else because a positioning portion is substantively identical to reciting a “portion for positioning.” Finally, regarding element  (C), the term is not later modified by any structural language.  
The corresponding structure in the specification is, as mentioned above, a U-shaped wall.

Allowable Subject Matter
Claims 1-3 & 5-12 are allowed.
The following is a statement of reasons for allowance.  The prior art does not teach a support jig for a vibration resistant (which is how the term anti-vibration is being interpreted) structure having all of the recited structure, including an adapter as recited that is magnetically attached, as recited in independent claims 1 and 9. 
Claims 2-3, 5-8, and 10-12 are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726